DETAILED ACTION

This Office Action is in response to the amendment, filed on March 15, 2022, and the interview, conducted on March 11, 2022.  Primary Examiner acknowledges Claims 21, 22, 24, 25, 27-29, 31-40, and 42-54 are pending in this application, with Claims 21, 22, 24, 25, 27-29, 31-40, and 42-49 having been currently amended, Claims 1-20, 23, 26, 30, and 41 having been cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as represented in independent Claims 21 and 36 of a positive airway pressure device having a tub and heating plate suitable for supporting the humidification of the water retained within the tub to be heated by the heater plate - and further wherein the tub includes a tub side wall having a substantially flat portion that surrounds an air opening that is substantially co-planar with the substantially flat portion.  
Specifically, with respect to Claim 21, the additional features of the base portion having the guides upon which the tub is inserted and removed by the pair of flange portions and the pair of C-shaped channels with first and second directions to remove the tub from the base and to engage the flexible face seal does not appear to be represented in the claims.  
Specifically, with respect to Claim 36, the additional features of the securing catch assembly including a spring which is biased to catch and manually depress the placement of the tub by the movement of the spring into a securing portion and then later to facilitate a release position does not appear to be represented in the claims.   
Thus, Claims 21, 22, 24, 25, 27-29, 31-40, and 42-54 appear to be allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785